*268Order
PER CURIAM.
Dennis Vargas appeals from his convictions for driving while intoxicated and driving while revoked. He contends the evidence was insufficient to convict him of driving while intoxicated because the State failed to establish that he was under the influence of alcohol at the time he operated his vehicle. He also asserts that the court plainly erred in failing to declare a mistrial sua sponte after a venireperson commented that he knew Vargas through a jail ministry. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of convictions.
AFFIRMED. Rule 30.25(b).